32 So. 3d 219 (2010)
STATE of Louisiana
v.
Robert Elijah Lamar MINCEY (a.k.a. Robert Bryant).
No. 2009-KO-1743.
Supreme Court of Louisiana.
April 5, 2010.
PER CURIAM.[1]
Writ granted in part; otherwise denied. Defendant's sentence is amended to delete the trial court's prohibition on diminution of sentence pursuant to R.S. 15:571.3(C)(1)(c). While defendant is not eligible for diminution of sentence, the provisions of R.S. 15:571.3(C) "are directed to the Department of Corrections exclusively." State ex rel. Simmons v. Stalder, 93-1852 (La.1/26/96), 666 So. 2d 661. The trial court acted beyond its authority in denying that eligibility. See State v. Jackson, 07-0975, p. 14 (La.App. 5th Cir.4/15/08), 985 So. 2d 246, 254. The district court is directed to make an entry in the minutes reflecting this change. In all other respects, the application is denied.
NOTES
[1]  Chief Justice Kimball not participating.